Exhibit 99.1 300 Throckmorton Street Fort Worth, TX 76102 KMG Reports Third Quarter 2016 Financial Results FORT WORTH, Texas—(BUSINESS WIRE)—June 9, 2016—KMG (NYSE: KMG), a global provider of specialty chemicals, today announced financial results for the fiscal 2016 third quarter ended April 30, 2016. 2016 Third Quarter Financial Highlights · GAAP diluted earnings per share was $0.53 vs. $0.18 per share in the third quarter of fiscal 2015. · Adjusted EBITDA1 increased to $11.2 million compared to $9.1 million in last year’s third quarter. · Adjusted diluted earnings per share2 was $0.41 vs. $0.35 per share reported in the third quarter of last year. · Long-term debt balance at quarter end was $41.8 million, down from $47 million in the second quarter of fiscal 2016. During the quarter, the company used cash generated from operations to reduce debt by $8 million, and drew $2.8 million on its revolving credit facility to acquire Nagase FineChem.
